Citation Nr: 0117419	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991), for left leg and hip disabilities due to VA 
medical treatment.

2.  Entitlement to an increased rating for status-post 
surgical release of lateral plica, left knee, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to July 
1982, from April 1983 to July 1983, from October 1983 to 
February 1984 and from June 1984 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  

In a claim received in May 1997, the veteran requested 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
left leg and hip disabilities which he claims were incurred 
as a result of VA treatment received in December 1991.  The 
veteran asserts that, after seeking initial treatment for an 
injury to his left leg at the VA Medical Center, he was 
discharged too soon and developed complications which were 
treated at a private facility and which resulted in residual 
disability.  In this regard, the Board notes that the record 
includes a VA treatment record dated December 23, 1991, 
subsequent December 1991 treatment records from the Erie 
County Medical Center, and an August 1992 statement from 
George Bernstein, M.D., who commented that it was "a 
mistake" for VA hospital personnel to discharge the veteran 
when they did.  In that letter, the private physician 
referred to the veteran's complaints of bowel dysfunction 
experienced following VA treatment, but did not address the 
complaints of left leg and hip disabilities.  

From a review of the claims folder, it is apparent that all 
of the evidence necessary to render a decision in this case 
has not been secured in accordance with the VCAA.  Moreover, 
it is evident that the veteran's file should be reviewed for 
further analysis and comment by a VA physician.  
Specifically, the Board notes that records received from the 
Erie County Medical Center begin in 1992; there are only 
limited copies of records from December 1991.  The veteran 
has testified that he sought treatment at Erie County Medical 
Center in December 1991, within hours of his discharge from 
the VA Medical Center.  In light of the VCAA, another attempt 
to obtain all Erie County records must be made. 

The Board also notes that from the evidence currently of 
record, the consequences of the veteran's VA treatment are 
unclear.  The Board is aware that, in a March 1999 decision, 
a Hearing Officer awarded compensation benefits under 
38 U.S.C.A. § 1151 for post-operative blood clots in the 
scrotum and groin with claimed loss of anal sphincter control 
with bowel dysfunction which the veteran had contended were 
the result of the December 1991 treatment at issue here.  
Additionally, the Board notes that a February 1997 left hip 
x-ray report stated at that time that there were changes that 
were not previously present in the December 23, 1991 x-ray.  
The resolution of the present matter, however, will require 
medical conclusions based upon the medical evidence of 
record, and neither the Board nor the RO can exercise its own 
independent judgment on medical matters.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, further 
development, to include obtaining a medical opinion based on 
a review of the complete record, is necessary.

In order to avoid any misunderstanding of the governing law, 
the Board notes that the veteran filed his claim for 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 in May 1997.  The statutory law governing this claim 
provides that where it is determined that there is additional 
disability resulting from disease or injury, or aggravation 
of an injury, as a result of VA hospitalization or medical or 
surgical treatment, then compensation shall be awarded in the 
same manner as if the disability were service-connected.  38 
U.S.C.A. § 1151; see also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2000).  Under the provisions of 38 U.S.C.A. § 1151, for 
claims filed on or after October 1, 1997, benefits are 
precluded in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  
Thus, evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment, or an unforeseen event is NOT 
required for the veteran to prevail, if the evidence were to 
establish additional disability which was caused by hospital 
care, or by medical or surgical treatment.  

As to the veteran's claim for increased rating for his left 
knee disorder, the Board finds that the VA examination 
conducted in November 1998 is inadequate for rating purposes.  
Any examination of a musculoskeletal disability done for 
rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (2000).  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As diagnostic codes used to 
rate the veteran's knee disability are cast in large measure 
in terms of limitation of motion, any examination for rating 
purposes must be expressed in terms of the degree of 
additional loss of motion due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.

Moreover, the examination should include a medical 
determination which addresses whether the knee disorder is 
objectively manifested by pain with use, weakened movement, 
excess fatigability, incoordination, or any other 
functionally disabling symptom.  That determination should be 
expressed in terms of additional range-of-motion loss beyond 
that already clinically demonstrated.  Thus any functional 
loss found, such as the pain complained of by the veteran, 
must be quantified as additional loss of motion.  Id.

The Board further notes that the nature and extent of 
disabling manifestations related to the veteran's left knee 
disability are unclear.  Although the RO has rated the 
veteran's left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to recurrent subluxation or 
lateral instability, the VA examiner noted no signs of 
instability in November 1998.  X-ray studies conducted as 
part of that examination were interpreted as showing no 
evidence of significant degenerative change or abnormality; 
however, the examiner included a diagnosis of degenerative 
joint disease.  As noted by the VA General Counsel, 
VAOPGCPREC 23-97; 62 Fed.Reg, 63604 (1997), a claimant who 
has arthritis and subluxation/instability of a knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003 (and therefore 5010).  As the extent of any instability 
or subluxation appears nil, the Board finds that the RO 
should explain their decision to assign Diagnostic Code 5257.

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
left knee disability, the RO must consider all applicable 
diagnostic codes.  The Board points out that among the 
diagnostic codes possibly applicable to the knee, Codes 5260 
and 5261 are based essentially on range of motion.  Thus the 
RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  Id.

Finally, evaluating the severity of the veteran's left knee 
disorder is further complicated by the fact that he injured 
that knee when he twisted the joint at work in January 1990, 
and underwent an arthroscopy and partial medial meniscectomy.  
In a July 1991 rating action denying the veteran's claim for 
increase, the RO noted that his then-current left knee 
complaints were related to an intercurrent injury.  He was 
noted to be status-post partial medial meniscectomy, left; 
however, service connection for that condition was not 
granted.  Prior to deciding the claim for increase, the exact 
nature and extent of the veteran's service-connected left 
knee disability must be clarified and differentiated from any 
disorder caused by a post service injury.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the claimed residuals of VA treatment 
since December 1991 or for left knee 
complaints since 1997.  After securing 
any necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
The Board is particularly interested in 
obtaining all records pertaining to the 
veteran's December 1991 treatment at Erie 
County Medical Center, and any VA 
laboratory or x-ray study reports from 
December 23, 1991.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is informed that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The veteran must then be given 
an opportunity to respond.

2.  Thereafter, the claims folders should 
be referred to an appropriate VA 
physician to determine the nature and 
likely etiology of any left leg and/or 
hip disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner prior to offering the requested 
opinion.  Based on a review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated left leg and/or hip 
disabilities are the result of treatment 
or inadequate VA treatment on December 
23, 1991.  The examiner should also offer 
an opinion whether it is at least as 
likely as not that the appellant was 
discharged from the VA Medical Center 
"too soon" on December 23, 1991.  A 
complete rationale for any opinion 
offered must be provided.  Should the 
examiner find that a physical examination 
is necessary, such a study is authorized.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any current left 
knee disability.  The claims folder must 
be made available to the examiner prior 
to the examination and all indicated 
testing should be conducted.  The 
examination report should fully set forth 
the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.  Whether there 
is lateral instability and/or recurrent 
subluxation should also be indicated.  
The examiner should also state whether 
any x-ray findings of left knee arthritis 
are residuals of the service-connected 
left knee injury, or whether it is more 
likely than not that they are related to 
an intercurrent postservice injury in 
January 1990.  If a distinction is not 
possible, the examiner must so state.  

In accordance with DeLuca, the 
examination report must discuss the 
presence or absence of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The examiner should also opine 
whether the left knee disorder causes any 
restrictions in the appellant's ability 
to work, and if so, what those 
restrictions are.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the VCAA have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include the necessary opinion, 
appropriate corrective action is to be 
taken.  

6.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which includes all pertinent 
laws and regulations and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


